

113 HR 3183 IH: To amend the Consumer Financial Protection Act of 2010 to provide consumers with a free annual disclosure of information the Bureau of Consumer Financial Protection maintains on them, and for other purposes.
U.S. House of Representatives
2013-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3183IN THE HOUSE OF REPRESENTATIVESSeptember 25, 2013Mr. Westmoreland (for himself, Mr. Renacci, Mr. Grimm, Mr. Jones, Mr. Lankford, Mr. Campbell, Mr. Luetkemeyer, Mr. Duffy, Mr. Bachus, Mr. Barr, Mr. Rothfus, Mrs. Wagner, Mr. Posey, Mr. Pearce, Mr. Fincher, and Mr. McHenry) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Consumer Financial Protection Act of 2010 to provide consumers with a free annual disclosure of information the Bureau of Consumer Financial Protection maintains on them, and for other purposes.1.Annual disclosure to consumers(a)In generalSection 1022(c)(9) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5512(c)(9)) is amended by adding at the end the following:(C)Annual disclosure to consumers(i)In generalOnce during any 12-month period, upon request of a consumer and without charge to the consumer, the Bureau shall clearly and accurately disclose to the consumer, before the end of the 15-day period beginning on the day the request is made, the following:(I)All information with respect to the consumer held by the Bureau at the time of the request, except that if the consumer to whom the information relates requests that the first 5 digits of the social security number (or similar identification number) of the consumer not be included in the disclosure, and the Bureau has received appropriate proof of the identity of the requester, the Bureau shall so truncate such number in such disclosure.(II)The sources of the information.(III)Any person or other Federal department or agency to which the Bureau disclosed information described under subclause (I).(ii)Method of requestThe Bureau shall allow consumers to make a request under clause (i)—(I)online, with a link prominently displayed on the Bureau’s website;(II)via United States mail; and(III)via a toll-free telephone number established by the Bureau for such purpose..(b)Effective dateSection 1022(c)(9)(C) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5512(c)(9)(C)), as added by subsection (a), shall take effect with respect to consumer requests made after the 1-year period beginning on the date of the enactment of this Act.